DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed February 14, 2020 has been entered and considered with the Office Action below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shaped charges recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to because the grey-scale and shading of Figures 2, 3A-D, and 4A-G make it difficult to discern the different features shown therein.  As such it is difficult for the examiner to determine what is being shown in these figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11, and 18:  Claims 1, 11, and 18 require that the “wave manipulator(s)” generate an “altered wave” or a “manipulated wave” however they fail to indicate what wave is being altered or manipulated.    There is no recitation of the mechanical waves generated by the energetic devices interacting with the wave manipulator(s). 

Regarding claim 6:  The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from the “same direction” the transmitted wave can be to the one or more mechanical waves and still be considered “substantially the same direction”.  See MPEP 2173.05(b)(III)(D) reproduced below.

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	
Regarding claim 7:  Claim 7 requires “a second tensile load” however neither claim 6 nor claim 1 require a first tensile load.  There cannot be a second of an element or feature without there being a first.

Regarding claim 15:  The term "substantially" in claim 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from the “same direction” the transmitted 

Regarding claim 16:  Claim 16 requires “a second tensile load” however claim 11 does not require a first tensile load.  There cannot be a second of an element or feature without there being a first.

Regarding claim 18:  Claim 18 is recited as “A method for separable perforating gun”.  
First, it is unclear how one can have a method for a device.  It is suggested that claim 18 was intended to be a method for using a separable perforating gun.  
Second, claim 18 also fails to include any step of separating which would be required in a method of using a separable perforating gun.  The “fracturing” of the carrier is not indicated as separating any portion of the gun nor does it imply separation as fracturing can be taken as merely cracking.

Regarding claim 18:  The term "substantially" in claim 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from the “opposite” direction the manipulated wave can be to the mechanical wave and still be considered “a direction substantially opposite”.  See MPEP 2173.05(b)(III)(D) reproduced above.

Regarding claim 19: The term "substantially" in claim 19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from the “same direction” the transmitted wave can be to the one or more mechanical waves and still be considered “substantially the same direction”.  See MPEP 2173.05(b)(III)(D) reproduced above.

Regarding claims 2-5, 8, 12-14, 17, and 20:  These claims are rejected due to their dependence on one of the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al. (US 2013/0048376, Rodgers).

Regarding claims 1 and 11:  Rodgers discloses a perforating gun 20, comprising: 
a carrier 32 – Fig 2 and Fig 5 or 6 having a longitudinal length Fig 2 and Fig 5 or 6;
one or more energetic devices 38 received within the carrier Fig 2 configured to produce one or more mechanical waves 42 – [0020]; and
one or more wave manipulators 44 disposed along the longitudinal length of the carrier Fig 5 or 6; 
wherein the one or more wave manipulators generate an altered wave 54 or 60 in an opposite travel direction of one or more of the mechanical waves traveling along the longitudinal length of the carrier when the one or more mechanical waves are generated by the one or more energetic devices Fig 5, [0029]-[0035] or Fig 6, [0036].

Regarding claims 2 and 12:  Wherein activation of the one or more energetic devices generate the one or more mechanical waves within the carrier [0020].

Regarding claim 3:  Wherein the one or more mechanical waves within the carrier are one or more shockwaves [0020].

Regarding claims 4 and 13:  Wherein the interaction between one of the one or more mechanical waves and an altered wave generated by a wave manipulator of the one or more wave manipulator induces a tensile load at the wave manipulator and along the longitudinal length of the carrier.  
This feature is not specifically discloses by Rodgers however as Rodgers discloses the same structure, i.e. a mechanical wave that would interact with an opposing manipulated wave, as the claims and the instant disclosure, the resulting property or function of those interacting waves will also be the same.  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.

Regarding claim 9:  Wherein the one or more energetic devices are shaped charges 38 – Fig 2.

Regarding claim 10:  Wherein the one or more energetic devices are detonation chord 36 – Fig 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Henderson et al. (US 2009/0151589, Hend).

Regarding claims 6 and 15:  Rodgers discloses all of the limitations of the above claim(s) except for the one or more wave manipulators generating a transmitted wave travelling in substantially the same direction as the one or more mechanical waves.
Hend discloses a downhole perforating gun 18 similar to that of Rodgers.  The perforating gun of Hend, like that of Rodgers, also includes wave manipulators 20.  The 36, reflect some of the wave 36r and transmit some of the wave 36t in a direction that is the same as the original shock wave Fig 3.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rodgers so that the wave manipulator transmitted a transmitted wave in a direction the same as that of the mechanical wave as taught by Hend in order to have been able to propagate a portion of the shock wave through the device [0008].

Regarding claims 7 and 16:  Wherein a second tensile load is induced at the collision of the altered wave and the transmitted wave [0025] of Hend.

Allowable Subject Matter
Claims 5, 8, 14, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5 and 14:  The prior art of record fails to disclose or suggest a perforating gun with a carrier that contains one or more energetic devices that produce one or more mechanical waves and one or more wave manipulators, wherein the one or more wave manipulators generate an altered wave that moves in an opposite direction of the one or more mechanical waves and the interaction of the alter wave and one or more mechanical waves induces a tensile load that fractures the carrier at the wave manipulator as recited in the claimed combination.

Regarding claims 8 and 17:  The prior art of record fails to disclose or suggest a perforating gun with a carrier that contains one or more energetic devices that produce one or more mechanical waves and one or more wave manipulators, wherein the one or more wave manipulators generate an altered wave that moves in an opposite direction of the one or more mechanical waves and a transmitted wave that travels in the same direction as the one or more mechanical waves, the interaction of the altered wave and transmitted wave induces a tensile load that fractures the carrier at the collision of the altered wave and transmitted wave as recited in the claimed combination. 

Regarding claim 18:  The prior art of record fails to disclose or suggest a perforating gun with a carrier that contains one or more energetic devices that produce a mechanical wave and a wave manipulator, wherein the wave manipulator generates a manipulated wave that moves in an opposite direction of the mechanical wave and the interaction of the manipulated wave and mechanical wave induces a tensile load that fractures the carrier at the wave manipulator as recited in the claimed method.

Regarding claims 19 and 20:  These claims are considered allowable due to their dependence on claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/22/2021